Judgment, Supreme Court, New York County (Renee A. White, J., at plea; Ronald Zweibel, J., at sentence), rendered June 18, 2009, as amended July 8, 2009, convicting defendant of burglary in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
The requirements of due process were satisfied when the sentencing court conducted a thorough inquiry into the facts with respect to whether defendant absconded from a drug treatment program in violation of his plea agreement, and provided defendant with a reasonable opportunity to present his explana*452tions, which the court properly rejected (see People v Barnes, 72 AD3d 516 [2010], lv denied 15 NY3d 747 [2010]).
We also perceive no basis for reducing the sentence as a matter of discretion in the interest of justice. Concur — Saxe, J.P., Friedman, McGuire, Abdus-Salaam and Román, JJ.